Citation Nr: 0607966	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-31 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to May 1967.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that denied service connection for a back injury.  
The veteran perfected a timely appeal of this determination 
to the Board.  

In August 2005, the veteran testified at a hearing before the 
undersigned Veteran's Law Judge.  A transcript of these 
proceedings has been associated with the veteran's claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.  

In this case, the veteran's claims file contains a lay 
statement from a fellow serviceman dated June 1, 1967 
indicating that the veteran injured his back loading utility 
poles onto a truck just prior to his discharge from the 
service.  In his testimony before the Board, the veteran 
stated that approximately one week after service his back 
gave out and he couldn't move.  He indicated that he sought 
treatment for his back at that time from the Gulfport, 
Mississippi, VA Medical Center.  In addition, the veteran 
also noted that his back was injured on two subsequent 
occasions after service when he was performing his duties as 
a fireman, once in 1971 when he was rolling up a hose, and 
again in 1977 when he stepped off the running board of a fire 
truck.  The veteran indicated that these subsequent injuries 
aggravated his previous back injury.  In this regard, the 
Board notes that the veteran is competent to report his 
symptomatology.  Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  Finally, the veteran's claims file contains a 
report of the veteran's private physician dated in August 
2004 indicating that the veteran's current back condition was 
likely precipitated or aggravated by his in-service injury.  

The veteran, however, has not been afforded a VA examination 
in connection with his claim in order to determine whether 
his current back condition is related to or had its onset in 
service, or whether his subsequent injuries are the cause of 
his current back condition.  Pursuant to VCAA, such an 
examination is required to adjudicate the veteran's claim.  
See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 
3.307, 3.309 (2004).  

In addition, at the August 2005 hearing before the Board, the 
veteran and his representative identified outstanding records 
pertinent to the veteran's claim.  These include June 1967 
treatment records of the Gulfport VA Medical Center, 
treatment records dated in 1971 from Baptist Hospital in 
Columbia, South Carolina, and workmen's compensation records 
related to his post-service work injuries when he was 
employed as a fireman with the City of Columbia, South 
Carolina.  The veteran also indicated that he is receiving 
disability benefits from the Social Security Administration 
and that his brother-in-law has personal knowledge of the 
veteran's in-service injury and may be willing to submit a 
statement regarding the incident.  With regard the 1967 
Gulfport VA records, the Board notes that the RO requested 
records from the Gulf Coast Veteran's Health Care System for 
the date of May 30, 1967.  A response to this request 
indicated that there were no records retrievable by name of 
file number.  The veteran, however, indicated that he was 
seen at the Gulfport facility on June 1, 1967.  The RO should 
therefore request records from this facility for June 1967.  

Based on the foregoing, the Board finds that, for this reason 
as well, this matter should be remanded so that VA can obtain 
and consider the findings and conclusions contained in these 
records.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the VCAA, VA must obtain these outstanding 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
file, that have treated him since service 
for his back condition.  This should 
specifically include any records of 
treatment at the Gulfport VA Medical 
Center, dated in June 1967, treatment 
records dated in 1971 from Baptist 
Hospital in Columbia, South Carolina, and 
workmen's compensation records related to 
the veteran's post-service work injuries 
in 1971 and 1977 when he was employed as 
a fireman with the City of Columbia, 
South Carolina.  The veteran should also 
be notified that he may request lay 
statements from other persons, to include 
his brother-in-law, that may have 
personal knowledge regarding his back 
injury in service and the condition of 
his back thereafter.  The aid of the 
veteran in securing relevant records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant should be informed in writing.  

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the veteran should be informed in 
writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the nature and likely etiology of any 
back condition found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  If the 
examiner diagnoses the veteran as having 
a back condition, the diagnosis should be 
specified, and an opinion should be 
provided as to whether it is at least as 
likely as not such condition is related 
to a disease or injury in service, to 
include the May 1967 injury noted in the 
June 1967 lay statement contained in the 
veteran's claims file.  In this regard, 
the examiner is requested to comment on 
(i) the June 1967 lay statement 
indicating injury in service, (ii) the 
veteran's testimony that he sought 
treatment in June 1967 for his back, and 
(iii) the veteran's testimony regarding 
subsequent injuries in 1971 and 1977.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished 
a supplemental statement of the case 
and be given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




 
 
 
 


